DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 02/28/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejection and the rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 96, 120, and 138 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to the claims have changed the scope of the claims by introducing subject matter not previously presented. As such, a new reference (Biggs) has been added to the below rejections. Biggs teaches an absorbent article with first and second curved slits and a narrowed central portion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 118 and 126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no description within the specification of an embodiment of the invention that has both “one or more slits comprising a first slit that curves towards a first direction and a second slit that curves toward a second direction” and “wherein the one or more slits have an alternating pattern”. Fig. 15A of the Instant Application shows an embodiment of the invention with concentric slits, where one set of slits curves towards a first direction and another set of slits curves towards a second direction. Fig. 15B shows another embodiment where there are linear slits that intersect with the Claims 118 and 126 is considered new matter and as such Claims 118 and 126 fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 139 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 139 recites the limitation “the absorbent layer comprises a narrowed central portion”, which is already present within Claim 138.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 96, 114, 115, 117, 120-122, 125, 127, 129, 130, 132, 136, 146, and 148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Biggs et al (US 2011/0184364).
Regarding Claim 96, Jaeb discloses an apparatus for dressing a wound for the application of topical negative pressure at a wound site (dressing 1700, Fig. 17; ¶ [0113]), comprising:
a substantially rectangular or square fibrous absorbent layer (228, Fig. 3; ¶ [0064]);
a backing layer (cover 244, Fig. 3) above the absorbent layer (228, Fig. 3), the backing layer (244, Fig. 3) having an orifice (aperture 260, Fig. 3) for communicating negative pressure to the wound site (¶ [0080]), wherein the orifice (260, Fig. 3) is positioned over a portion of the absorbent layer (228, Fig. 3); and
a transmission layer (seal layer 222, Fig. 3) configured to allow for the passage of fluid therethrough (¶ [0056], the aperture 231 in the seal layer allows for passage of fluid through the transmission layer).
Jaeb is silent whether the absorbent layer has one or more slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the one or more slits extending at least partially across the width of the absorbent layer, the one or more slits comprising a first slit that curves toward a first direction and a second slit that curves toward a second direction; and wherein the orifice in the backing layer is positioned over a portion of the absorbent layer having no slits.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent layer of Jaeb to include slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured body area, the one or more slits comprising a first slit that curves towards a first direction and a second slit that curves towards a second direction, as taught by Biggs Fig. 4-5, to improve the bending of the article when placed on a curved body surface (as motivated by Biggs ¶ [0051-0052]). The combination of Jaeb/Biggs would have the orifice be positioned over a portion of the absorbent layer having no slits because the slits of Biggs do not cover the central portion of the absorbent core, and the orifice of Jaeb is in the center of the absorbent layer.  
Regarding Claim 120, Jaeb discloses an apparatus for dressing a wound (dressing 1700, Fig. 17; ¶ [0113]), comprising:
an absorbent layer (228, Fig. 3; ¶ [0064]);
a fibrous acquisition distribution layer (first manifold layer 224, Fig. 3; ¶ [0059] indicates the layer can be made of a felted mat which is a fibrous material) positioned below the absorbent layer (228, Fig. 3); and
a backing layer (cover 244, Fig. 3) above the absorbent layer (228, Fig. 3).
Jaeb is silent whether the absorbent layer has one or more slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the one or more slits extending at least partially across the width of the absorbent layer, the one or more slits comprising a first slit that curves toward a first direction and a second slit that curves toward a second direction.
Biggs teaches an absorbent article, thus being in the same field of endeavor of articles intended to be placed against the body to absorb bodily excretions, with an absorbent layer (absorbent core 8, Figs. 4-5) having one or more slits (30 and 31, Figs. 4-5) configured to enhance conformability when the apparatus is applied to a non-planar or contoured body area (¶ [0051-0052]), the one or more slits (30, 31, Figs. 4-5) extending at least partially across the width of the absorbent layer (8, Figs. 4-5; as seen in Figs. 4-5, the slits extend at least partially across the width of the absorbent layer because the slits are spaced apart in the width direction and therefore extend across the width of the layer; additionally, each slit necessarily has a width dimension even if 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent layer of Jaeb to include slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured body area, the one or more slits extending at least partially across the width of the absorbent layer, and the one or more slits comprising a first slit that curves towards a first direction and a second slit that curves towards a second direction, as taught by Biggs Fig. 4-5, to improve the bending of the article when placed on a curved body surface (as motivated by Biggs ¶ [0051-0052]).
Regarding Claims 114 and 121, the combination of Jaeb/Biggs as set forth above for Claims 96 and 120 respectively, teaches that each of the slits do not extend entirely across the width of the dressing. As seen in Figs. 4-5 of Biggs, the slits do not extend entirely across the width of the absorbent core and therefore would not extend entirely across the width of the dressing of Jaeb/Biggs.
Regarding Claims 115 and 122, the combination of Jaeb/Biggs as set forth above for Claims 96 and 120 respectively, teaches the slits are distributed concentrically. As seen in Figs. 4-5 of Biggs, the slits are distributed concentrically in 
Regarding Claims 117 and 125, the combination of Jaeb/Biggs as set forth above for Claims 96 and 120 respectively, teaches one of the one or more slits has a different size than another of said one or more slits. As seen in Figs. 4-5 of Biggs, the inner slits are shorter than the outer slits (¶ [0059]). Therefore, at least one of the one or more slits has a different size than another of the said one or more slits in the combination of Jaeb/Biggs.
Regarding Claim 127, the combination of Jaeb/Biggs as set forth above for Claim 120 teaches the one or more slits comprise a cut centered adjacent an edge of the absorbent layer. As seen in Figs. 4-5 of Biggs, there are some slits that are centered, along the length of the absorbent core, adjacent the longitudinal edge of the absorbent core. Therefore, the combination of Jaeb/Biggs would have a cut centered adjacent the longitudinal edge of the absorbent layer.
Regarding Claim 129, Jaeb further discloses the absorbent layer (228, Fig. 3) comprises a super absorbent material (¶ [0064]).
Regarding Claim 130, Jaeb further discloses a transmission layer (seal layer 222, Fig. 3) configured to allow for the passage of fluid therethrough (¶ [0056], the aperture 231 in the seal layer allows for passage of fluid through the transmission layer).
Regarding Claim 132, Jaeb further discloses the transmission layer (222, Fig. 3) is below the absorbent layer (228, Fig. 3).
Claim 136, Jaeb further discloses the acquisition distribution layer is configured to horizontally wick fluid (¶ [0061]).
Regarding Claim 146, Jaeb further discloses the absorbent layer (228, Fig. 3) is fibrous and substantially regular (Fig. 3; ¶ [0064]).
Regarding Claim 148, Jaeb further discloses an opening (260, Fig. 3) in the backing layer (244, Fig. 3) and a fluidic connector (tubing adapter 116, Fig. 1) provided over the opening (260, Fig. 3; ¶ [0080]), the fluidic connector (116, Fig. 1) configured to connect to a source of negative pressure (110, Fig. 1).
Claims 118 and 126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Biggs et al (US 2011/0184364) further in view of Raidel et al (US 2006/0047257).
Regarding Claims 118 and 126, Jaeb/Biggs is silent whether the one or more slits have an alternating pattern.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core (16, Fig. 2) having one or more slits (18, Figs. 2 and 4c), wherein the one or more slits have an alternating pattern (Fig. 4c, each row has the direction of the slits alternating) to improve the extensibility and conformability of the absorbent article (¶ [0055-0056]).
Therefore, it would have been obvious to modify the slits of Jaeb/Biggs to have the slits in each row alternate directions, as taught by Raidel (Fig. 4c). Raidel teaches that the slits, regardless of orientation and geometry, improve the extensibility and conformability of the article (¶ [0055-0056]). Therefore, one of ordinary skill in the art would be motivated to alternate the orientations of the slits of Jaeb/Biggs, based on the . 
Claims 138-143, 145, 147, and 149 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Aali et al (US 2010/0312159) further in view of Biggs et al (US 2011/0184364).
Regarding Claims 138 and 139, Jaeb discloses an apparatus for dressing a wound (dressing 1700, Fig. 17; ¶ [0113]), comprising:
an absorbent layer (228, Fig. 3; ¶ [0064]); and
a cover layer (244, Fig. 3) positioned over the absorbent layer (228, Fig. 3), the cover layer (244, Fig. 3) extending beyond the boundary of the absorbent layer (228, Fig. 3; ¶ [0076] the cover layer can extend beyond the boundary of the absorbent layer and other layers and adhere to the tissue site to form a seal) and configured to seal to skin surrounding a wound (¶ [0076] the cover layer can extend beyond the boundary of the absorbent layer and other layers and adhere to the tissue site to form a seal).
Jaeb is silent whether the absorbent layer has a plurality of slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the width of the absorbent layer and intersecting with an edge of the absorbent layer, the absorbent layer comprising a narrowed central portion positioned between a first portion wider than the narrowed central portion and a second portion wider than the narrowed central portion, the first portion comprising a first slit and the second portion comprising a second slit.

Therefore, it would have been obvious to modify the absorbent layer of Jaeb to include one or more slits extending at least partially across the width of the absorbent layer and intersecting with an edge of the absorbent layer to increase the lateral bending of the device without having buckling or crimping be an issue in the dressing (as motivated by Aali ¶ [0090]).
Jaeb/Aali is silent whether the absorbent layer comprises a narrowed central portion positioned between a first portion wider than the narrowed central portion and a second portion wider than the narrowed central portion, the first portion comprising a first slit and the second portion comprising a second slit.
Biggs teaches an absorbent article, thus being in the same field of endeavor of articles intended to be placed against the body to absorb bodily excretions, where the absorbent layer (absorbent core 8, Figs 4-5) can be in the shape of an hourglass (¶ [0048]) which would have a narrowed central portion positioned between a first and second portion that are both wider than the narrowed central portion. This structure is 
Therefore, it would have been obvious to modify the absorbent layer of Jaeb/Aali to have a narrowed central portion positioned between a first and second portion that are both wider than the narrowed central portion, as taught by Biggs (¶ [0048]). This structure is known in the art to improve the bendability of the article at the narrowed central portion compared to the wider surrounding portions, which can improve the comfort of the article when placed against a contoured surface. The combination of Jaeb/Aali/Biggs would have the first wider portion comprise a first slit and the second wider portion comprise a second slit, since the slits of Jaeb/Aali will run from the top of the article to the bottom of the article. There will be at least one slit within each of the wider portions of the article.
Regarding Claim 140, Jaeb further discloses a silicone adhesive layer (seal layer 222, Fig. 3; ¶ [0054]) below the absorbent layer (228, Fig. 3).
Regarding Claim 141, Jaeb is silent whether the absorbent layer comprises foam.
Aali teaches the absorbent layer (30, Figs. 1A and 6A) comprises foam (¶ [0057]).
Therefore, it would have been obvious to simply substitute the fibrous material of Jaeb for the foam material of Aali, as foams are known in the art to be absorbent (as 
Regarding Claim 142, Jaeb further discloses the absorbent layer (228, Fig. 3) comprises superabsorbent particles (¶ [0064]).
Regarding Claim 143, Jaeb further discloses an acquisition distribution layer (first manifold layer 224, Fig. 3) positioned beneath the absorbent layer (228, Fig. 3).
Regarding Claim 145, the combination of Jaeb/Aali/Biggs as set forth above for Claim 138 teaches that each slit is configured such that if the slit were extending in a straight line across the width of the absorbent layer, the slit would not intersect with another slit. As seen in Fig. 6A of Aali, the slits would not intersect with one another if they were extended in a straight line across the width of the layer.
Regarding Claim 147, Jaeb further discloses the absorbent layer (228, Fig. 3) is fibrous and substantially regular (Fig. 3; ¶ [0064]).
Regarding Claim 149, Jaeb further discloses an opening (260, Fig. 3) in the backing layer (244, Fig. 3) and a fluidic connector (tubing adapter 116, Fig. 1) provided over the opening (260, Fig. 3; ¶ [0080]), the fluidic connector (116, Fig. 1) configured to connect to a source of negative pressure (110, Fig. 1).
Claim 131 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Biggs et al (US 2011/0184364) further in view of Worthley (US 6998511).
Regarding Claim 131, Jaeb/Biggs is silent whether the transmission layer comprises a porous material or a non-woven fabric material.

Therefore, it would have been obvious to modify the transmission layer of Jaeb/Biggs to comprise a non-woven fabric material (as motivated by Worthley Col. 6 lines 65-67). This is an improvement over the adhesive only structure of Jaeb/Biggs. Using a non-woven that is coated or covered with the adhesive, rather than just the adhesive, will provide stability to the layer that an adhesive-only layer will lack.
Claim 137 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Biggs et al (US 2011/0184364) further in view of Gergely et al (US 2012/0095380).
Regarding Claim 137, Jaeb further discloses a wound contact layer (interface layer 220, Fig. 3) below the transmission layer (222, Fig. 3).
Jaeb/Biggs is silent whether the wound contact layer is adhered to the backing layer, and wherein the backing layer and the wound contact layer have the same size and shape.
Gergely teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer (4’, Fig. 2) is adhered to the backing layer (film 8’, Fig. 2), and wherein the backing layer (8’, Fig. 2) and the wound contact layer (4’, Fig. 2) have the same size and shape (as seen in Fig. 2, both layers are coextensive with one 
Therefore, it would have been obvious to modify the dressing of Jaeb/Biggs to have the wound contact layer and the backing layer have the same size and shape. These features are shown to be known in the art by Gergely (Fig. 2). Additionally, these features improve attachment of the wound dressing to the patient (as motivated by Gergely ¶ [0048-0050]). 
Claim 144 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Aali et al (US 2010/0312159) further in view of Biggs et al (US 2011/0184364) further in view of Bishop et al (US 7759537).
Regarding Claim 144, Jaeb/Aali/Biggs is silent whether the acquisition distribution layer comprises viscose.
Bishop teaches a wound dressing, thus being in the same field of endeavor, with a spreading layer comprising viscose that horizontally spreads fluid absorbed by the dressing (Col. 5 lines 42-49).
Therefore, it would have been obvious to modify the acquisition distribution layer of Jaeb/Aali/Biggs to comprise viscose, as taught by Bishop (Col. 5 lines 42-49). Bishop teaches that the viscose layer is used to horizontally spread fluid, and therefore using the viscose in the layer of Jaeb/Aali/Biggs will be a simple substitution of one material capable of horizontal fluid spread for another material capable of horizontal fluid spread.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781